         Case 18-31274 Document 2907 Filed in TXSB on 03/11/19 Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                                   ENTERED
                                                                                                                      03/11/2019
                                                                   §
In re:                                                             §      Chapter 11
                                                                   §
IHEARTMEDIA, INC., et al.,1                                        §      Case No. 18-31274 (MI)
                                                                   §
                           Debtors.                                §      (Jointly Administered)
                                                                   §

                   STIPULATION AND ORDER REGARDING
         THE DEBTORS’ CONTINUING ABILITY TO USE CASH COLLATERAL

        The above-captioned debtors and debtors in possession (collectively, the “Debtors”), the
Term Loan/PGN Group, and the Term Lender Group,2 in each case by and through their
respective undersigned counsel, hereby stipulate and agree (this “Stipulation”) to the following:

        WHEREAS, on April 12, 2018, the Court entered the Final Order (I) Authorizing
Postpetition Use of Cash Collateral and (II) Granting Adequate Protection to Prepetition
Lenders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507, Bankruptcy Rules 2002, 4001,
and 9014 and Local Bankruptcy Rules 4001-1(b) and 4002-1 [Docket No. 452] (the “Cash
Collateral Order”),3 pursuant to which the Debtors’ right to use cash collateral terminates upon,
among other things, the earliest to occur of (a) the one-year anniversary of the Petition Date or
(b) the effective date of the plan of reorganization (the “Effective Date”);

      WHEREAS, on January 22, 2019, the Court entered the Findings of Fact, Conclusions
of Law, and Order Confirming the Modified Fifth Amended Joint Chapter 11 Plan of
Reorganization of iHeartMedia, Inc. And Its Debtor Affiliates Pursuant to Chapter 11 of the
Bankruptcy Code [Docket No. 2525] (the “Confirmation Order”);



1   Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
    complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
    provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
    noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia.               The location of Debtor
    iHeartMedia, Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway,
    San Antonio, Texas 78258.
2   “Term Loan/PGN Group” and “Term Lender Group” shall have the meanings ascribed to them in the Modified
    Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant
    to Chapter 11 of the Bankruptcy Code [Docket No. 2521].

3   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them under the Cash
    Collateral Order.
          Case 18-31274 Document 2907 Filed in TXSB on 03/11/19 Page 2 of 5



       WHEREAS, the Debtors do not anticipate that the Effective Date will occur prior to the
one-year anniversary of the Petition Date.

       NOW THEREFORE, the Debtors, Term Loan/PGN Group, and Term Lender Group
hereby stipulate and agree as follows:

       1.      The Cash Collateral Order is hereby amended to replace clause (i) of paragraph
12 with: “June 1, 2019”.

       2.     Except as expressly set forth herein, nothing contained herein shall constitute an
amendment of or modification to the Cash Collateral Order, which shall otherwise remain in full
force and effect, and all parties’ respective rights, remedies, and limitations thereunder shall
remain unaffected.

          3.    This Stipulation shall be binding and effective upon execution by all the parties
hereto.

IT IS SO ORDERED.

Signed: ___________, 2019
Signed: March 11, 2019
                                                               __________________________
                                                     ____________________________________
                                                               Marvin Isgur
                                                                   Marvin
                                                               United  StatesIsgur
                                                                               Bankruptcy Judge
                                                         United States Bankruptcy Judge




                                                2
          Case 18-31274 Document 2907 Filed in TXSB on 03/11/19 Page 3 of 5




March 7, 2019


/s/ Matthew D. Cavenaugh
Elizabeth Freeman (TX Bar No. 24009222)          James H.M. Sprayregen, P.C.
Matthew D. Cavenaugh (TX Bar No. 24062656)       Anup Sathy, P.C. (admitted pro hac vice)
JACKSON WALKER L.L.P.                            Brian D. Wolfe (admitted pro hac vice)
1401 McKinney Street, Suite 1900                 William A. Guerrieri (admitted pro hac vice)
Houston, Texas 77010                             Benjamin M. Rhode (admitted pro hac vice)
Telephone:      (713) 752-4200                   KIRKLAND & ELLIS LLP
Facsimile:      (713) 752-4221                   KIRKLAND & ELLIS INTERNATIONAL LLP
Email:          ptomasco@jw.com                  300 North LaSalle Street
                efreeman@jw.com                  Chicago, Illinois 60654
                mcavenaugh@jw.com                Telephone:       (312) 862-2000
                                                 Facsimile:       (312) 862-2200
Co-Counsel to the Debtors                        Email:           james.sprayregen@kirkland.com
and Debtors in Possession                                         anup.sathy@kirkland.com
                                                                  brian.wolfe@kirkland.com
                                                                  will.guerrieri@kirkland.com
                                                                  benjamin.rhode@kirkland.com

                                                 -and-

                                                 Christopher Marcus, P.C. (admitted pro hac vice)
                                                 KIRKLAND & ELLIS LLP
                                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone:     (212) 446-4800
                                                 Facsimile:     (212) 446-4900
                                                 Email:         christopher.marcus@kirkland.com

                                                 Co-Counsel to the Debtors
                                                 and Debtors in Possession




                                             3
         Case 18-31274 Document 2907 Filed in TXSB on 03/11/19 Page 4 of 5




March 7, 2019


/s/ Thomas A. Howley
Thomas A. Howley (TX Bar No. 24010115)
JONES DAY
717 Texas Ave., Suite 3300
Houston, Texas 77002
Telephone: (832) 239-3939
Facsimile: (832) 239-3600
Email:       tahowley@jonesday.com

-and-

Bruce S. Bennett (CA Bar No. 105430) (admitted
pro hac vice)
Joshua M. Mester (CA Bar No. 194783) (admitted
pro hac vice)
James O. Johnston (CA Bar No. 167330)
(admitted pro hac vice)
JONES DAY
555 South Flower Street, Fiftieth Floor
Los Angeles, CA 90013
Telephone: (213) 489-3939
Facsimile: (213) 243-2539
Email:       bbennett@jonesday.com
             jmester@jonesday.com
             jjohnston@jonesday.com

Counsel to the Term Loan/PGN Group




                                                 4
         Case 18-31274 Document 2907 Filed in TXSB on 03/11/19 Page 5 of 5




March 7, 2019


/s/ Hannah D. Sibiski
Christopher M. Odell (TX Bar No. 24037205)
Hannah D. Sibiski (TX Bar No. 24041373)
ARNOLD & PORTER KAYE SCHOLER LLP
700 Louisiana Street, Suite 4000
Houston, Texas 77002-2755
Telephone: (713) 576-2400
Facsimile: (713) 576-2499
Email:      christopher.odell@arnoldporter.com
            hannah.sibiski@arnoldporter.com

-and-

Michael D. Messersmith (admitted pro hac vice)
D. Tyler Nurnberg (admitted pro hac vice)
Sarah Gryll (admitted pro hac vice)
ARNOLD & PORTER KAYE SCHOLER LLP
70 West Madison Street, Suite 4200
Chicago, Illinois 60602-4231
Telephone: (312) 583-2300
Facsimile: (312) 583-2360
Email:    michael.messersmith@arnoldporter.com
          tyler.nurnberg@arnoldporter.com
          sarah.gryll@arnoldporter.com

Counsel to the Term Lender Group




                                                 5
